Title: James Taylor to James Madison, 17 March 1828
From: Taylor, James
To: Madison, James


	    
	      My dear sir
	      
		Belle Vue near Newport Ky
		 March 17th 1828
	      
	    
	    
I hope this will be handed you by my son James, who goes to Virginia to transact some business for me,  I beg to introduce him to your  Mrs Madisons and the good old ladies acquaintance, should she yet be in the land of the living, which I hope sincerely may be the case, if she can enjoy health.
I sincerely hope this may find yourself & my good friend Mrs Madison enjoying good health.
I did my self the pleasure to write you by James when he visited Va. about this time two years and I had no doubt but he would have been able to have called on you, but he was deprived of that pleasure & also that of seeing the good & venerable Mr[s]. Jefferson by an unfortunate kick from a Horse on his leg at Charlottesville, the evening previous to his engagement to breakfast at Monticello.  James met with Col Randolph in Charlottesville, to whom I had given James a letter of introduction.  This accident deprived James of the pleasure of Visiting Montpelier, and he did not recover of the wound til about the time he was compeled to leave Va.  As James had not the pleasure of visiting you he did not send on the letter I had written you for which I was much surprised & indeed regreted, as it was more than a mear letter of ceremony and I did not know til considerable time after his return that he had not forwarded the letter.
Your friends & connections in this state generally enjoy health as far as I am informed with the exception of Capt Wm. Taylor of Floyds fork who has been in a kind of decline for more than a year,  I saw him in Novr. last  he looked badly, but was better than he was in May, when I had seen him previously.
I have not had the pleasure of seeing my brothers Matthew or Ruben for several months, but they & their families were well a few weeks ago.
We have had the most extraordinary winter I have ever witnessed, the wettest & the warmest.  Peach & Plumb trees on my farm were nearly full blown the middle of Feby.  Our watercourses have been higher through the winter than I have ever known them.
We have nothing new or interesting in this section, except that the Canal boats have this day arrived in the City of Cincinnati from about 30 mile distant in the interior.  The western or Miami Canal commences at Dayton on the Big Miami, about 50 M. distant from this.  The whole rout will be completed by midsummer next.  There is no doubt it will be extended to the Lake in a few years.  When I came to reside where I now do in 1792 there was not a frame, stone or brick house in the City of Cincinnati & now there are upwards of 20,000 inhabitants in it.
Be pleased to name me in terms of great respect to my worthy friend Mrs Madison &  to the good old Lady & to any of our friends whom you think have friendly recollection of me.  Tell Mrs M I frequently think of the many pleasant hours I spent in her enjoyable society during her long residence at the City  when I was there last in the Winter & Spring 1820. I did not enjoy myself any thing like what I had done formerly, there was more form, & less hospitality & friendship.  I met old Mrs Duval at the drawing room one evening when she exclaimed this is nothing like what it used to be in Mrs Ms, time, Mr Taylor, loud enough to be heard by a number.  I can assure you I heard more than one hundred persons during my stay in the city make similar remarks, as those made by Mrs. D. but not so public.  I assure you it would give me much pleasure to receive aline from both yourself & Mrs. M.  I confess I have been shamefully remiss to both of you in not writing oftener, but as I advance in years my business increases on me.  The land business is very laborious.  Gov: Cowles, whom I saw but for a few moments gave me more particular information of your good family than I had received for a long time.  I begin to feel old  I have five grand children alive & have lost three.  James lost his youngest a fine boy of about 7 months old in Jany last the only grand Son we have ever had.  Mrs. Tibbotts our daughter next to James & Keturah our twins, about 2 weeks ago presented us with a second fine daughter & is doing well.  Keturah Harris has two alive & has lost two.  She is near the size of Mrs M.  My children are remarkably healthy & active.  It is said my Son is the most active Man in the two adjoining states.  My youngest daughter Jane is about 16  she is at School in Cincinnati & I think will be a good scholar.
I am joined by Mrs Taylor & the whole family in best wishes to Mrs M yourself & the good old Lady.  If Mr. Todd should be with you say to him I recollect him in friendship.  Yours truly

	    
	      James Taylor
	    
	  